Citation Nr: 0935689	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-30 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for neck 
and chin scars.

2.  Entitlement to a rating in excess of 10 percent for vocal 
cord stricture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to June 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision by the Waco RO that continued a 10 percent 
rating for neck and chin scars and listed vocal cord 
stricture as rated 0 percent.  A March 2006 rating decision 
increased the rating for the scars to 30 percent (effective 
from the date of claim for increase).  An August 2006 
Decision Review Officer decision found clear and unmistakable 
error in the February 2006 rating, and corrected the listing 
of the rating for vocal cord stricture to the 10 percent 
which had been in effect since 1969 (and was protected).  In 
August 2008, these matters were remanded for additional 
notice and development.


FINDINGS OF FACT

1.  The Veteran's neck and chin scars are not shown to have 
been manifested by more than three characteristics of 
disfigurement; visible or palpable tissue loss and either 
gross distortion or asymmetry of 2 features or paired set of 
features are not shown.

2.  The Veteran's vocal cord stricture is manifested by 
hoarseness and vocal cord scarring; there is no evidence of 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for neck and chin scars 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 (2008).

2.  A rating in excess of 10 percent for vocal cord stricture 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.97, 6516 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect the 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  Vazquez- compliant 
notice was issued in August 2005.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations.  The Veteran and his 
representative have not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the record does 
not reflect any distinct period of time during the appeal 
period when the criteria for the next higher rating for 
either disability were met.
The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected neck and chin scars are now 
rated 30 percent under Code 7800 (for disfigurement of the 
head, face, or neck).  This code provides for an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement; a 50 percent rating 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement s warranted; a 30 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement; and a 10 percent rating 
where there is one characteristic of disfigurement.  
38 C.F.R. § 4.118.

Note (1) following provides that the eight characteristics of 
disfigurement for purposes of evaluation under Code 7800, 
are: a scar 5 or more inches (13 or more cm.) in length; scar 
at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39-sq. cm.).  Note (3) 
provides for consideration of unretouched color photographs 
when evaluating under these criteria.  38 C.F.R. § 4.118.

On November 2005 VA examination, the examiner noted the 
Veteran had scars on his neck and chin due to shrapnel wounds 
in service.  A tracheostomy scar at the base of the Veteran's 
neck measured 1.5 cm. in diameter.  The scar was not painful, 
but was somewhat adherent to the adjacent tissues in the 
neck.  There was no ulceration or tissue breakdown.  There 
was some distortion of the features of his neck.  The scar 
was depressed by .5 cm. in the center, and there was slight 
limitation of motion of the neck due to the scar.

The examiner noted that there was another scar on the right 
side of the neck in a semicircular direction, mostly 
vertical, that measured 4 cm.  The scar was not painful or 
adherent.  There was no tissue breakdown, asymmetry, or 
limitation of function due to the scar.  The scar on the left 
side of the neck was in an angular direction and measured 6 
cm.  This scar was not painful or adherent to adjacent 
tissue.  There was no tissue breakdown or functional 
limitation due to the scar.  

The VA examiner also noted 2 scars on the Veteran's chin, one 
was ventral to the chin, horizontally placed, and measured 
1.5 cm, while the other was on the anterior surface of the 
chin in an L-shape and measured 1 cm.  Both scars were 
nontender and without tissue breakdown or limitation of 
function.  The first scar was not adherent, did not cause 
facial asymmetry, and was not disfiguring; the second scar 
was somewhat adherent to adjacent tissue at its upper margin, 
caused slight asymmetry of the chin, and was slightly 
disfiguring of the anterior surface of the chin.

On August 2007 VA examination, the Veteran had a scar-like 
round mass on his chin for many years that was sensitive to 
cold (it was noted that this was not new).  The examiner 
noted the scars were stable, did not have any breakdown, were 
not adherent, and did not cause pain or contracture.  The 
scar near the anterior surface of the chin measured the same 
as on the prior examination.  There was a slightly elevated 
mass of soft tissue that measured 3 cm. x 2 cm. on the 
anterior chin.  The scar was nontender but the mass was 
slightly tender.  Underneath the mandible there were 2 barely 
noticeable scars that could not be seen with the head and 
neck in the normal position.  There was one slightly left of 
the midline that was 3.5 cm. and one right of the midline 
that was 3 cm.  These scars were not normally visible and 
appeared like normal transverse skin folds in the neck.  At 
the base of the neck there was a scar from a previous 
tracheostomy that had some tissue loss that resulted in an 
indentation of the scar into the manubruin area above the 
sternum.  None of the scars were tender or adherent.  The 
texture of the scars was smooth, the scars were colored 
slightly lighter than the surrounding tissue, and they were 
flat except for the depression noted in the tracheostoy scar.  
There was no inflammation, edema, or limitation of function, 
or keloid formation.

In November 2008, the claims file was reviewed by a 
physician's assistant who had previously examined the 
Veteran.  He noted that the physician who conducted the 
November 2005 examination stated that the tracheostomy scar 
caused limitation of motion and stated that this was an 
"inappropriate and untrue" statement.  He also stated 
"[t]here is no way a scar of the anterior neck can limit 
cervical spine and head motion.  This motion mostly occurs 
through the posterior neck and anterior structures have 
little or no motion."  He added that his examination in 
August 2007 noted there was no limitation of motion.

On January 2009 VA examination, the Veteran denied having any 
problems with the scars from his tracheostomy or shrapnel 
injuries.  On examination, the size of the scar on the 
anterior part of the chin remained unchanged and the 
physician noted it was slightly elevated.  Under the 
mandible, there were 2 scars that measured approximately 3.5 
cm. and 2.5 cm.  The scars were superficial, stable, and had 
normal texture.  There was no pain, adherence to underlying 
tissue, inflammation, edema, induration or inflexibility, 
limitation of motion, or keloid formation.  There was no 
depression on elevation.

As the scars in question involve the neck and chin, but not 
the nose, forehead, eyes, ears, cheeks, or lips, there is no 
gross distortion or asymmetry of 2 features or paired sets of 
features.  Although there was some tissue loss associated 
with the tracheostomy scar, such alone is insufficient to 
warrant the next higher, 50 percent, rating.  Since the 
criteria are stated in the conjunctive, the tissue loss must 
be accompanied by either gross distortion or asymmetry of 2 
features or paired sets of features.  Considering the 
alternate criteria for rating head, face, and neck scars, 
based on the number of characteristics of disfigurement 
shown, a 50 percent rating requires 4 or 5 characteristics of 
disfigurement.  Significantly, 6 of the 8 characteristics of 
disfigurement include minimum size requirements for the 
scars.  Of these 6, only one is met; the November 2005 VA 
examination found that the tracheostomy scar is 1.5 cm. in 
diameter (establishing that it is 0.6 cm. wide and meets the 
definition of a characteristic of disfigurement based on 
width of scar).  As for the remaining two characteristics of 
disfigurement, the November 2005 examination (which appears 
to have produced the findings most favorable to the Veteran) 
found the scars adherent and depressed, thereby showing two 
additional characteristics of disfigurement.  Accordingly, 
the factual evidence of record shows a total of three, but 
not more characteristics of disfigurement, and a 50 percent 
rating based on the number of characteristics of 
disfigurement shown is not warranted.  

The Veteran's scars may also alternatively be rated under 
Code 7805 if they produce compensable limitation of function 
of the affected part.  38 C.F.R. § 4.118.  A November 2005 VA 
examiner noted that the Veteran's neck scar slightly 
restricted neck motion.  As that finding does not indicate 
the degree of restriction of motion, it is not adequate for 
rating the disability.  Other VA examinations did not report 
any restriction of neck function due to the scars.  A VA 
medical professional (who examined the Veteran in August 2007 
and found no limitation of function due to the scars) later 
reviewed the claims file, and in November 2008 provided an 
opinion indicating that the November 2005 finding of 
restriction of neck motion due to the scars was in error.  As 
the opinion included an explanation that the anatomical 
location and related functions would be inconsistent with any 
significant limitation of motion due to scarring, the Board 
finds such opinion the most probative evidence in that 
matter.  Regardless, the findings as to limitation of 
function on the November 2005 examination are too sparse to 
allow for the assignment of a compensable rating based on 
such findings, and the finding of limitation of motion is 
isolated to that examination.  Thus, it would be 
inappropriate to rate the Veteran's scars under Code 7805.  
As a preponderance of the evidence is against a finding that 
the Veteran's chin and neck scars warrant a higher rating, 
the benefit-of-the-doubt doctrine does not apply.  The claim 
must be denied.

Vocal Cord Stricture

The Veteran's vocal cord stricture is rated under Code 6516 
(for chronic laryngitis), which provides a 10 percent rating 
for hoarseness with inflammation of cords or mucous membrane, 
and a 30 percent (maximum) rating for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant change on biopsy.  

On November 2005 VA examination, the Veteran complained of 
hoarseness that was somewhat worse during the summer; 
however, he reported that the quality of his voice had 
remained unchanged over the past several years.  On 
fiberoptic examination of the larynx, the only abnormality 
found was scarring; the vocal cords moved readily and there 
was no other abnormality within the larynx or hypopharynx.  
The physician commented that the Veteran's current employment 
should not be affected by his disability, and that current 
social and daily activity functioning would be somewhat 
adversely affected by the quality of his voice.  

On August 2007 VA examination, the examining physician 
reevaluated the vocal cord stricture using the same method as 
in 2005.  The findings were unchanged; the only abnormality 
found was scarring.  The examiner noted there were no vocal 
cord polyps, inflammation, or swelling, and commented that 
there was no reason to believe that the condition would not 
remain static.

To warrant the next higher, 30 percent rating, vocal cord 
stricture would have to be manifested by thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant change on biopsy.  Neither VA examination revealed 
any such findings.  Although the examiner did not 
specifically comment regarding each symptom/defect in the 
criteria for a higher rating, the observation that there was 
no abnormality other than the scarring excluded the presence 
of the manifestations required for the increased rating.  
Notably, no examiner/treatment-provider has suspected pre-
malignant changes, so as to warrant ordering biopsy (inasmuch 
as biopsy is an invasive procedure, ordering such for rating 
purposes when it is not necessary for medical 
evaluation/treatment would be inappropriate.  

As a preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply.   The claim 
must be denied.

Finally, the Board has considered whether referral for 
extraschedular consideration is suggested by the record.  
Inasmuch as neither of the disabilities at issue is shown to 
have been manifested by symptoms or impairment not 
encompassed by the rating criteria, the schedular criteria 
are not inadequate.  Consequently, referral for 
extraschedular consideration is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 30 percent for neck and chin scars is 
denied.

A rating in excess of 10 percent for vocal cord stricture is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


